Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed under Rule 497(e) File Nos. 33-49552 811-6740 PROSPECTUS / FEBRUARY 28, 2009 Legg Mason PartnersSMASh Series Funds SMASh Series M Fund SMASh Series C Fund SMASh Series EC Fund The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is accurate or complete. Any statement to the contrary is a crime. INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Legg Mason Partners
